Case 2:18-cv-12472-C.]B-.]CW Document 7 Filed 04/03/19 Page 1 of 2

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

ENTERGY NEW ORLEANS, LLC CIVIL ACTION NO. 2:18-cv-12472

sECTIoN: J
vERSUs

THE HAWTHORN GROUP, L.C. MAG. DIV.: 2

*

>l¢

=l¢

=l¢

* JUDGE= BARBIER

*

>l<

*

* MAG. JUDGE= WlLKINSoN
>l=

********************

]OINT MOTION AND INCORPORATED
MEMORANDUM TO STAY PROCEEDINGS

The plaintiff, Entergy NeW Orleans, LLC, and the defendant, the HaWthorne Group, L.C.,
jointly move the Court to stay these proceedings for 45 days. The parties represent to the Court
that they have entered into an agreement in principle to resolve this case but require additional
time to memorialize the agreement, obtain the requisite signatures, and procure needed funding.

On or before the expiration of the stay, the parties contemplate jointly moving the Court
for the entry of a consent judgment outlining the terms of their agreement

Wherefore, the parties jointly request that the Court stay these proceedings for a period of

45 days.

Case 2:18-cv-12472-C.]B-.]CW Document 7 Filed 04/03/19 Page 2 of 2

Respectfully submitted,

/ s / Thomas M. Flanagan
Thomas M. Flanagan (#19569)
Andy Dupre (#32437)

Camille E. Gauthier (#34558)
FLANAGAN PARTNERS LLP
201 St. Charles Avenue, Suite 2405
NeW Orleans, LA 70170
Telephone: (504) 569-0235
tflanagan@ilanaganpartners.com
adupre@flanaganpartners.com
cgauthier@flanaganpartners.com

 

Attorneys for Entergy New Orleans, LLC
and

/s/ Martin E. Golden

Martin E. Golden

KEOGH, COX & WILSON, LTD.
701 Main Sr. (70802)

P.O. BOX 1151

Baton Rouge, LA 70821
Telephone: (225) 383-3796
mgolden@kcwlaw.com

 

Attorney for The Hawthorn Group, L.C.

CERTIFICATE OF SERVICE

 

l hereby certify that on April 3 , 2019, I electronically filed the foregoing pleading by using
the CM/ECF system, Which will send a notice of electronic filing to all counsel of record.

/s/ Thomas M. Flanagan

